Citation Nr: 0905392	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-12 260	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1983 to 
September 1993, including service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Jurisdiction over the Veteran's claims file now lies 
with the St. Petersburg, Florida RO.  

The Veteran was provided a travel Board hearing in January 
2009.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

The Board notes that in September 1993 the Veteran filed a 
compensation claim for "viruses and exposure to oil wells 
and smoke from burning tanks in Southwest Asia," and 
"problems with skin rotting from mites."  It appears from a 
review of the record that the Veteran was scheduled for a 
general VA examination in relation to these claims, but 
failed to appear, having apparently relocated.  These claims 
were never adjudicated.  These claims are REFERRED to the RO 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his travel Board hearing the Veteran testified that he had 
received a VA Gulf War examination in 1993, shortly after his 
discharge from service.  No report of such examination is 
contained within the claims file.  There may be VA records 
outstanding that are potentially relevant to the claim on 
appeal.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2008).

The Veteran's service treatment records are negative with 
respect to complaints or diagnosis of a psychiatric disorder, 
although on his separation examination report dated in July 
1993 the Veteran checked "yes" in regards to having 
depression or excessive worry.  The Veteran has testified as 
to having interpersonal difficulties with his superior 
officer in service, which he believes is related to his 
claimed psychiatric disability.  He also testified as to 
having "highs" and "lows" in service.  A "buddy" 
statement of record corroborates the Veteran's reported 
difficulties with his superior officer in service.  

The Veteran sought outpatient counseling through VA on 
numerous occasions following his discharge.  At his hearing, 
he testified that he went to VA beginning in 1993 in Texas.  
Although some records since 2000 are of record, it is not 
clear whether further records are available, and the file 
should be documented.  The current records associated with 
his counseling note impressions of PTSD, anxiety and 
depression.  

In January 2007 the Veteran was provided a VA psychiatric 
examination, which resulted in a diagnosis of bipolar 
disorder, not otherwise specified.  Based upon a review of 
the claims file and a history provided by the Veteran, the VA 
examiner remarked that it was "quite possible that the 
Veteran suffered from mania during his time in the Persian 
Gulf, which resulted in a conflictual relationship with his 
female superior," but that due to a lack of treatment or 
formal diagnosis during this time it was impossible to 
determine this with certainty.

Another VA examination is necessary to decide this claim.  
The January 2007 VA examination indicates that the Veteran 
may have first manifested a psychiatric disorder in service, 
particularly bipolar disorder, which resulted in a 
conflictual relationship with his superior officer.  This 
examination report is insufficient to decide the claim 
because it does not adequately address the likelihood of 
attribution of a psychiatric disorder to service.  See 
38 C.F.R. § 4.2.  Moreover, there are several diagnoses of 
different psychiatric disorders.  Because the examination 
report is inadequate, there is insufficient medical evidence 
to decide the claim on appeal and the low threshold of a 
suggestion of a nexus between the claimed disorder and 
service has been met, the Board finds that the Veteran should 
be afforded another VA examination to address his claim.  38 
C.F.R. §§ 3.159(c)(4), 4.2; McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith, 
particularly any records pertaining to a 
1993 Gulf War examination and VA records 
between 1993-2000.  If such records are 
unavailable, a notation to such effect 
must be entered in the claims file. 

2.  After additional records are obtained, 
schedule the Veteran for a VA psychiatric 
examination for the purpose of diagnosing 
and ascertaining the current nature and 
likely etiology of any psychiatric 
disorder(s).  The claims folder should be 
made available to the medical professional 
providing the opinion for review in 
conjunction with rendering the opinion.

When the Veteran is notified of the 
scheduling of the examination, he should 
be provided notice of the regulatory 
provisions regarding the consequences of 
failing to report for a scheduled VA 
examination.  38 C.F.R. § 3.655.  Based 
upon a review of the claims folder, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or greater) that 
any currently diagnosed psychiatric 
disorder(s) is/are related to the 
Veteran's active military service.  The 
examiner should also comment as to the 
approximate date of onset of the any 
diagnosed psychiatric disorder(s).  All 
opinions expressed by the examiner should 
be accompanied by a complete rationale 
consistent with the evidence of record.

3.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claim.  If this claim remains 
denied, the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




